31 Cal. 2d 869 (1948)
FLORENCE H. CASSELL et al., Respondents,
v.
H. G. HICKERSON et al., Appellants.
L. A. No. 19685. 
Supreme Court of California. In Bank.  
May 18, 1948.
 Lech T. Niemo and Lester V. Peterman for Appellants.
 Morris E. Cohn, Bartley Crum, Hugh E. Macbeth, Jr., Edward Mosk, Isaac Pacht, Clore Warne, Martha Stewart Yerkes, Albrecht Marburg Yerkes, and D. O. McGovney, as Amici Curiae on behalf of Appellants.
 Feinfeld & Feinfeld, Walter S. McEachern and McEachern & Ritchie for Respondents.
 Memorandum
 THE COURT.
 These cases, like Cumings v. Hokr, ante, p. 844 [193 P.2d 742], Davis v. Carter, post, p. 870 [193 P.2d 744], and In re Laws, ante, p. 846 [193 P.2d 744], involve the legality and enforceability of privately imposed restrictions against occupation of certain lots of land by persons other than those of the Caucasian race. Upon the authority of Shelley v. Kraemer and McGhee v. Sipes, May 3, 1948, 334 U.S. 1 [68 S. Ct. 836, 92 L. Ed. ___], 16 Law Week 4426 (see also Hurd v. Hodge, May 3, 1948, 334 U.S. 24 [68 S. Ct. 847, 92 L. Ed. ___]; 16 Law Week 4432), holding that such restrictions cannot be enforced through court action, the judgment of the trial court enforcing the restrictions is in each case reversed. *870